Citation Nr: 0015953	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-12 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $5,996.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


VACATUR

The veteran had active service from January 1967 to June 
1970.  This matter originally came to the Board of Veterans' 
Appeals (Board) from a March 1999 decision of the VA 
Louisville Regional Office's (RO) Committee on Waivers and 
Compromises (the Committee), which denied waiver of recovery 
of a $5,996 overpayment of pension benefits.  

In January 2000, the veteran testified at a Board hearing at 
the Nashville RO, and he indicated that he would try to 
submit an amended Financial Status Report in support of his 
claim.  The record was held open for 30 days, but the Board 
received no further submission from the veteran.  By April 6, 
2000 decision, the Board denied the request for a waiver of 
recovery of a $5,996 overpayment of pension benefits.  

Thereafter, the RO notified the Board that the veteran had, 
in fact, submitted a Financial Status Report in February 
2000, which, due to administrative oversight, was not 
forwarded to the Board for consideration in connection with 
the appeal.  

Under applicable criteria, the Board may vacate an appellate 
decision when a veteran is denied due process of law.  38 
C.F.R. 20.904(a) (1999).  In this case, the Board's April 6, 
2000 decision was based on an incomplete record.  This was an 
error in due process which must be remedied.  

In view of the foregoing, the Board's April 6, 2000 decision 
is hereby vacated.  In a separate decision, the Board will 
address de novo the merits of the veteran's appeal, including 
consideration of the additional evidence he submitted in 
February 2000.


ORDER

The Board's decision of April 6, 2000 is hereby vacated.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

